Citation Nr: 0100656	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had unverified active military service from 
February 1952 to January 1960.  

This appeal arises from a February 1999 rating decision of 
the Winston-Salem, North Carolina, Regional Office (RO) which 
denied service connection for a low back disorder.  The 
notice of disagreement was received in June 1999.  The 
statement of the case was issued in July 1999.  The veteran's 
substantive appeal was received in September 1999.

A videoconference hearing between Washington, DC, and 
Winston-Salem, NC, was held on July 6, 2000, before the 
undersigned Member of the Board of Veterans' Appeals (Board), 
who has been designated by the Chairman of the Board to 
conduct the hearing and render the final determination in 
this claim, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2000).


REMAND

The veteran contends that he currently suffers from 
degenerative disc disease of the lumbar spine.  He asserts 
that this problem was caused by a traumatic injury that 
occurred during his active service.  He states that he fell 
during training exercises and landed on his low back.  Since 
that time, the veteran maintains he has been experiencing 
chronic low back pain.  He says this pain has grown 
progressively worse and eventually led to his degenerative 
disc disease.  He attests that his treating physicians have 
told him that his in-service low back injury caused his 
current lumbar spine problem.  His wife states she has known 
the veteran since his service discharge, and that he has 
continuously complained of low back pain since that time.  
She also observes that the veteran's chronic low back pain 
has worsened over the years.  



Prior to rendering a final decision on the issue of service 
connection for a low back disorder, the Board finds that 
there are procedural defects that must be addressed and 
corrected.  Significant changes in the law pertaining to the 
duty to assist a veteran in the development of a claim for 
compensation occurred during the pendency of this appeal.  In 
particular, the law now states: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (Nov. 9, 2000) (to be codified 
as amended at 38 U.S.C. § 5103(a)).  

There is no evidence in the present case that the RO informed 
the veteran or his representative of the evidence necessary 
to substantiate his claim.  Such evidence could include, but 
would not necessarily be limited to, VA or non-VA medical 
records that might reflect treatment for low back pain 
shortly after his service discharge.  Further, in light of 
the veteran's testimony that his physician had told him there 
is an etiological relationship between his low back disorder 
and his in-service back injury, the veteran could have also 
been informed that an opinion setting forth this etiological 
link between would have been useful in establishing his claim 
for service connection. 

As noted, significant changes in the law pertaining to the 
duty to assist a veteran in the development of a claim for 
compensation occurred during the pendency of this appeal that 
impact the development of the veteran's claims for service 
connection.  In particular, the law now requires the 
following, in the case of a claim for disability 
compensation, as to whether VA should provide a medical 
examination:

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A(d)(2)).

Here, the record clearly shows that the veteran suffers from 
degenerative disc disease of the lumbar spine.  There is also 
satisfactory evidence showing that the veteran was treated 
for acute lumbar strain in May 1952, and that he was placed 
on light duty as a result thereof.   The veteran contends he 
has continuously suffered from the effects of his low back 
injury since service discharge.  His wife has also rendered 
positive testimony with regard to the chronicity of the 
veteran's low back problem.  

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following development:

1.  The RO must inform the veteran that a medical 
statement from any medical professional attesting 
to a relationship between his military service and 
current low back disorder would be useful in 
establishing his claim for service connection.  
The RO should also request that the veteran submit 
the names and addresses of all VA and non-VA 
medical care providers who have treated him, since 
his service separation, for low back pain.  After 
securing the necessary releases, the RO should 
obtain such records and permanently associate them 
with the claims file.

2.  Upon completion of the above development, the 
RO should schedule the veteran for a VA orthopedic 
examination. The veteran should be notified of the 
date, time, and place of the examination in 
writing.  The claims folder, to include a copy of 
this Remand and any additional evidence secured, 
must be made available to and be reviewed by the 
examiner prior to the examination.  All necessary 
testing should be conducted.  The examiner should 
state whether it is at least as likely as not that 
the veteran's degenerative disc disease of the 
lumbar spine is etiologically related to any 
incident, accident, or injury that occurred during 
his military service.  All opinions expressed 
should be supported by reference to pertinent 
evidence.

3.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 2000), 
and Fast Letter 00-92 (Dec. 13, 2000), as well 
as any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others things, 
final regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued also 
should be considered.  

5.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, to include the provisions of 
38 C.F.R. §§ 3.303, 3.307, 3.309, and 
38 C.F.R. § 3.655, if appropriate.  An appropriate 
period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence and to afford due 
process to the veteran.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



